Pee Curiam.
Assuming that tlie plaintiff, as an attorney at law, had such interest in the subject-matter of the litigation as to authorize him to institute the action, the evidence (consisting of the pleadings and an agreed statement) was insufficient to show that the defendant corporation and its agent were engaged in the practice of law. Eor this reason the court erred in granting an injunction.

Judgment reversed.


All the Justices concur except Russell, O. J., and Bell, J., who cKssent, and Gilbert, J., absent.